Title: To James Madison from Tobias Lear, 21 November 1801
From: Lear, Tobias
To: Madison, James


					
						No. 16.
						Sir.
						Cape François November 21st. 1801
					
					In addition to the enclosed I have only to say, that good order seems to be perfectly restored in this quarter; and I am assured, 

from the best sources, that the Cultivators have returned to their respective Plantations, and that such measures have been taken as will 

prevent a repetition of the evils which we have lately experienced.
					The executions which have taken place in consequence of this insurrection have been very numerous, besides those who were 

Killed when found embodied, or in the Act of Opposition to the Government.
					The numerous arrivals from the United States in all the Ports of this Island, have entirely overstocked the Markets, and the total 

suspension of business here during the late alarms, has operated greatly against the American Commerce in this quarter: It, however, begins 

now to move again, and I hope will soon resume its activity.
					The Governor is yet here; but will return to the Western Part of the Island in a few days.
					I cannot forbear to repeat the Anxiety which I feel to have some advices or instructions for my Government here, as I daily 

experience the bad effects resulting from the want thereof.  With the highest respect & purest Attachment I have the honor to be, Sir, Your 

most obedient Servant
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
